Citation Nr: 1121336	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg disorder secondary to service-connected status post excision, osteochondroma, left distal fibula.

2.  Entitlement to service connection for a right ankle disorder secondary to service-connected status post excision, osteochondroma, left distal fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1974 to January 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to total disability based on individual unemployability and the Veteran's request to reopen a claim for service connection for a skin condition (tinea versicolor) have been raised by the record.  As these issues have not been adjudicated by the Agency of Original Jurisdiction, the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has a right leg condition that is related to a service-connected disability.

2.  There is an approximate balance of the positive and negative evidence of record as to whether the Veteran has degenerative arthritis of the right ankle that is related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  A right leg condition is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, degenerative arthritis of the right ankle, is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in November 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The November 2006 letter provided this notice to the Veteran. 

The Board observes that the November 2006 letter was sent to the Veteran prior to the June 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the November 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  Additionally, the Board notes that the Veteran is receiving Social Security Administration (SSA) benefits.  VA has a duty to obtain SSA records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board notes that the Veteran's SSA records were indeed obtained and reviewed.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination with respect to the issues on appeal was obtained in December 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Veteran, in his original claim and throughout the appeal, has limited his appeal to service connection for a right leg disorder and a right ankle disorder as secondary to his service connected disability of status post excision, osteochondroma, left distal fibula.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes initially, after a review of the record, that there is no medical evidence of record that provides a diagnosis of a disability with respect to the Veteran's right leg.  In this regard, the VA and private treatment records note a right ankle disability, but as this is a separate claim on appeal, the right ankle claim will be addressed below.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board recognizes the Veteran's assertions that he has experienced right leg pain since service; however, pain alone without an underlying disorder is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to have the requisite medical expertise to diagnose a right leg disorder or provide an etiological opinion.  Consequently, his assertions are afforded no probative value regarding the question of whether he has a right leg disorder to include as secondary to service-connected status post excision, osteochondroma, left distal fibula.  As such, with respect to the Veteran's right leg, the Board finds that without a current diagnosis there is no basis to grant service connection, either direct or secondary, and the Veteran's claim for entitlement to service connection for a right leg disorder secondary to service-connected status post excision, osteochondroma, left distal fibula, must be denied.
With respect to the Veteran's claim for service connection for a right ankle disorder, however, the Board notes that the Veteran does have a current diagnosis as required by 38 C.F.R. § 3.303 (2010).  In this regard, the first treatment report of record regarding the Veteran's right ankle is a July 2006 private treatment x-ray report which notes that the Veteran has a current diagnosis of degenerative arthritis of the right ankle.   

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, as noted above, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claims of entitlement to service connection for a right ankle condition and a right leg condition as secondary to service connection for status post excision, osteochondroma, left distal fibula were received in September 2006, the Board will apply the former version of the regulation.

With regard to the right ankle service connection secondary to the service-connected status post excision, osteochondroma, left distal fibula, the Board notes that the first evidence of record of complaints regarding the Veteran's right ankle are in approximately June 2006.  In this regard the Board notes the August 2006 letter from the Veteran's private physician which noted that as a result of the Veteran's left leg injury and his compensation for the left leg, the Veteran has favored his right leg which led to the Veteran having problems with his right leg and right ankle.  The private examiner noted that upon examination the Veteran's right ankle revealed tenderness and decreased range of motion.  An x-ray of the right ankle revealed osteoarthritic changes of the right ankle.  See also private x-ray report dated in July 2006.  Finally the private examiner opined that the problems that the Veteran was experiencing with regard to his right ankle were the result of his injury to his left leg and the surgeries he had on that leg in 1977 and 2004.  

The Board additionally notes a January 2011 letter from another private treating physician which concurred with the August 2006 examiner's opinion.  While the Board notes that the letter seems to inaccurately state the Veteran's medical history with regard to his right and left ankle, indeed the letter states that the Veteran injured his right ankle in service and that it is service connected, when it is the left ankle which is service connected.  Nevertheless, the letter does note that the Veteran has arthritis in both ankles and that the Veteran's ankle problems most likely are related to the Veteran's service related ankle/leg problems.  

The Board notes that the issue of secondary service connection was also addressed in the December 2006 VA examination.  However, the examiner in the December 2006 VA examination opined that the Veteran's right ankle "osteoarthritis" is less likely than not the result of his service-connected status post excision, osteochondroma, left distal fibula.  With regard to rationale, the examiner noted that he had reviewed the 1977 surgery report for the left ankle, treatment records and x-rays dated in 1981, 1989, and 2003, as well as the August 2006 private physician's treatment notes and letter and found only one subjective complaint of discomfort with regard to the Veteran's right ankle and only minor limitation of motion which did not amount to a diagnosis of osteoarthritis.  The examiner also noted that the x-rays were negative for osteoarthritis.  
While the Board notes that there is no evidence that either the August 2006 or the January 2011 private examiner reviewed the Veteran's claims file, the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The critical question is whether the medical opinion is credible in light of all the evidence.  Indeed, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this instance, however, the Board finds that this evidence is at least in equipoise regarding being favorable or unfavorable.  Accordingly, the benefit-of-the-doubt rule applies and this evidence supports service connection.  38 U.S.C.A. § 5107(b) (West 2002).  In this regard, the Board finds that the opinion of the August 2006 private examiner is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Additionally, the Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this regard, while the Board notes that pain alone without an underlying disorder is not a disability for which service connection may be granted, the Veteran is competent to attest to pain in his right ankle and to the fact that his right ankle only started hurting after he started having problems with his left leg.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The Board notes, however, that the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from a right ankle disorder that is related to his service-connected disability of status post excision, osteochondroma, left distal fibula.  But, as noted above, both the August 2006 and January 2011 private examiners opined that the Veteran's right ankle disability is indeed related to his service-connected left ankle disability.  

In consideration of all of the above, the Board notes that the positive and negative evidence are in relative equipoise and therefore must be decided in favor of the Veteran.  Positive evidence in favor of service connection includes the positive nexus opinions of the August 2006 and January 2011 private examiners.  Additionally it is noted that the two private examiners diagnosed the Veteran with degenerative arthritis of the right ankle.  The Board finds that the evidence is in relative equipoise and concludes that service connection for degenerative arthritis of the right ankle secondary to service-connected status post excision, osteochondroma, left distal fibula may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg condition secondary to service-connected status post excision, osteochondroma, left distal fibula, is denied.

Entitlement to service connection for degenerative arthritis of the right ankle secondary to service-connected status post excision, osteochondroma, left distal fibula, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


